Title: To Thomas Jefferson from William Short, 2 March 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Rome March 2, 1789

Two hours after sending my last letter (of Feb. 25.) to the post I had the pleasure of receiving yours of Feb. 9. The American news which it contained I read with great pleasure because it was American. I could not but be astonished at the Virginia delegation to Congress. That Grayson should be preferred to Madison must shew a great change in the sentiments of the assembly. Should Henry’s manoeuvre succeed in keeping him out of the other house also, it will be an irreperable loss to the new constitution. It is in its offset that such talents as Madison’s will be most necessary. I desire much to know the event of the affair. You mention that Madison desired to serve in the house of delegates rather than the senate. It shews I had mis—calculated the importance of a place in the latter house. I had imagined it would have been much the most desired. If I do not mistake your letter concerning me was addressed to Madison only; in that case should he not be in Congress what will be the consequence? I am so little known to those who will compose that body that I cannot suppose they will turn their attention towards me unless invited to it by some person who knows me better. If I could suppose that circumstances would be so favorable to me as to enable me to return and fix myself in America as I would wish, I should have no objection to be passed over unattended to by Congress, but as I have no reason to hope that that will be the case, it would a mortifying thing to see some other preferred. My meaning is that if it were in my power to accomplish my great and leading object of a settlement in America nothing could induce me to remain in Europe, but that remaining  in Europe I should not only think myself highly honored by the notice of my countrymen, but should desire it for reasons present and future. At present I know not what will be the light in which I shall be considered after your departure. I regret only that should take place this year. I have always looked forward to it as a moment which I should keep out of view as much as possible; at present however it forces itself on my mind in spite of myself. That I may be at Paris as long as possible before that takes place I leave Rome the day after to-morrow without fail. I have prevailed on Rutledge to give up Milan, so that we shall proceed by the shortest route from Florence to Genoa, staying at each place a few days only. We are told the lower road is impassable for carriages so that we shall embark either at Leghorn or Lerici for Genoa notwithstanding our extreme aversion to navigation. We are assured however that this will shorten our journey a day or two. At Genoa I shall receive and execute with pleasure the commission which you say will be left there for me. I hope I shall find also a letter from you with my banker. Should you see the Marquis de la fayette I would beg you also to remind him of the letter I have asked him to send me to Toulon. Let him know that if he does not send it immediately, it will be probably too late. I should be very sorry to pass by that place without seeing the arsenal and dockyard.
Morgans grant is a most unaccountable thing. I should suppose it could not fail to weaken much the population of our western country. It will be still more hurtful if these new settlers adopt Spanish interests so far as to become the parties with whom we are to contend for the navigation of the Mississipi. The monopoly conveyed by the grant seems to lead necessarily to this end.
I am much obliged to you for the list of Marriages and deaths which you have sent me. I cannot find out who the Miss Miller is whom Sir P. Skipwith has married unless it be his wife’s sister. This will be an uncommon though not an unexampled thing in America. We have here at present fine weather after several days very bad. There will be a great promotion of Cardinals about Easter. This is what now engages the attention of Rome.—I have been going through the shops of this place as finishing the course of curiosities. One might lay out a fortune in them if he once allowed himself to begin. It requires a good deal of self denial to keep clear. All these rare and curious things make one desire more than ever to possess a large fortune and feel more sensibly the want of it. Sterne says the best way of resisting temptation is  to fly it. This is what I am about to do. Be so good Sir as present most respectful compliments to your family for whose recovery I beg you to accept my sincerest congratulations & believe me unalterably your friend.

W. Short

